Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1, 9, 11, 14-17, and 20 are amended.
Claims 1, 9, and 15 are amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “wherein the medical diagnostic…require a secure communication channel,” and “ensure a secure communication channel for transmission.”  Examiner is unable to determine if they are two different secure communication channels, and if so, then which secure communication channel is being used.  Examiner asks the Applicant for clarification.
Claim 1 recites the limitation "wherein to provide" in ensuring steps.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 15-20), machine (claims 1-14).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 9 includes limitations that recite at least one abstract idea. Specifically, independent claim 9 recites:
A system for automatically updating a plurality of caregivers over a globally secure communications network, comprising:
-at least one memory storing instructions; and 
-at least one processor configured to execute the instructions to:
	-receive, at the at least one processor of the system from a device connected to the system, a medical diagnostic associated with a patient having a plurality of caregivers, wherein the medical diagnostic comprises medical information subject to confidentiality requirements and that require a secure communication channel for transmission to the user;
	-ensure a secure communication channel for transmission of the medical diagnostic to the plurality of caregivers, wherein to ensure comprises:
-receiving, at the at least one processor of the system, locations of devices associated with each of the plurality of caregivers;
-verifying, using the at least one processor of the system, that the locations associated with each of the plurality of caregivers are within an approved area, wherein at least one of the approved areas comprises an area within a geofence, wherein the geofence comprises at least one static portion and at least one mobile portion, wherein the at least one mobile portion comprises a portion of the geofence that is associated with a vehicle and wherein a size of the at least one mobile portion is dynamic based upon one or more factors of the vehicle;
-receiving, using the at least one processor of the system, credentials of each of the plurality of caregivers;
-verifying, using the at least one processor of the system, the credentials of each of the plurality of caregivers; 
-automatically transmit, responsive to ensuring the secure communication channel and over the secure communication channel an update for the patient to the devices of verified caregivers, wherein the update is generated based upon including the medical diagnostic to verified caregivers; and 
-withhold, responsive to being unable to verify at least one of a location of one of the plurality of caregivers is within an approved area and credentials of the one of the plurality of caregivers, the update from a device of at least one of the plurality of caregivers that were not verified.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because verifying credentials and locations to receive medical diagnostics is management of following rules or instructions.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining if the identities of caregivers and the locations the request is sent to verify and ensuring a secure transmission channel can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for automatically updating a plurality of caregivers over a globally secure communications network (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 20), comprising:
-at least one memory storing instructions (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 70); and 
-at least one processor configured to execute the instructions (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec para. 69) to:
	-receive, at the at least one processor of the system from a device connected to the system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), a medical diagnostic associated with a patient having a plurality of caregivers (extra-solution activity, see MPEP 2106.05(g)), wherein the medical diagnostic comprises medical information subject to confidentiality requirements (mere field of use limitation, see MPEP 2106.05(h)) and that require a secure communication channel for transmission to the user (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); spec. para. 21);
-ensure a secure communication channel for transmission of the medical diagnostic to the plurality of caregivers, wherein to ensure comprises:
-receiving, at the at least one processor of the system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), locations of devices associated with each of the plurality of caregivers (extra-solution activity, see MPEP 2106.05(g); specification para. 21);
-verifying, using the at least one processor of the system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), that the locations associated with each of the plurality of caregivers are within an approved area, wherein at least one of the approved areas comprises an area within a geofence (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), wherein the geofence comprises at least one static portion and at least one mobile portion, wherein the at least one mobile portion comprises a portion of the geofence that is associated with a vehicle and wherein a size of the at least one mobile portion is dynamic based upon one or more factors of the vehicle (mere field of use limitation, see MPEP 2106.05(h));
-receiving, using the at least one processor of the system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), credentials of each of the plurality of caregivers (extra-solution activity, see MPEP 2106.05(g));
-verifying, using the at least one processor of the system (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), the credentials of each of the plurality of caregivers; 
-automatically transmit, responsive to ensuring the secure communication channel and over the secure communication channel, an update for the patient to the devices of verified caregivers (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)), wherein the update is generated based upon including the medical diagnostic to verified caregivers (mere field of use limitation, see MPEP 2106.05(h)); and 
-withhold, responsive to being unable to verify at least one of a location of one of the plurality of caregivers is within an approved area and credentials of the one of the plurality of caregivers, the update from a device of at least one of the plurality of caregivers that were not verified (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claims 1 and 15 and analogous independent claim 9 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claims 1 and 15 and analogous independent claim 9 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 2-5, 10-11, 16-17: The claim specifies the verification of credentials, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 6, 12, 18: The claims specify the approved areas, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 7, 13, 19: The claims specify the locations of the caregivers, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 8: The claim specifies the caregivers, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 14, 20: The claims specify generation of a list of caregivers not verified and verifying and transmitting information at a later time, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 9, and 15 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receive a medical diagnostic, receive locations of devices from caregivers, receive credentials of caregivers, transmit an update based on the medical diagnostic e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); verify locations are within an approved area, verify caregiver credentials e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 14 and 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 14 and 20 (transmit an update to the caregiver at a later time), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 14 and 20 (verify a caregiver at a later time) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the claims integrate the judicial exception into a practical application because an application for sending a medical diagnostic to a user who is within an approved area and subsequently sending the medical diagnostic to an additional recipient from an approved location ensures the security of medical diagnostic even when transmitted to a user.  Examiner disagrees.  Examiner states that the secure communication channel in the specification states that it uses known systems such as single sign-on and/or other global security mechanisms.  It is clear, from the claims themselves and the specification, that these limitations require no improved computer resources to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  Neither the claims nor the specification calls for any parallel processing system different from those available in existing systems.
Applicant argues that the claims are not directed towards “organizing human activity.”  Examiner disagrees.  Examiner has provided an analysis above with respect to the newly amended claims.  Applicant argues that there is no management of rules or instructions and the claims are directed to a system that manages the transmission of medical diagnostics and ensuring security.  Examiner states that managing transmission of diagnostics is managing rules related to communication between individuals and therefore qualifies as a certain method of organizing human activity.  Furthermore, ensuring that there is a secure communication includes an individual checking to see if there is a secure communication, which is a mental process.  The claims do not include any additional elements on how the ensuring is done and therefore, merely does a mental process.
Applicant argues that determining an area within a geofence, which can be a mobile portion is not a mental process.  Examiner states that receiving information and analyzing that information based on knowledge given or known is a mental process and therefore determining an area is within a geofence area is merely receiving information and analyzing that information in the mind.  
Applicant argues that the claims ensure medical diagnostic security in an unconventional manner.  Examiner states that while the claims do ensure verifying locations and credentials before transmitting the information, the transmitting itself is not a secure application to state that there is an improvement to the security of the medical diagnostics.  The present claims use a generic computer to transmit information once data is verified; the medical diagnostic data itself is not secure or transmitted in a specific manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 101992301 B1 – Teaches a system that uses geofence and management of accessing patient location information.
Baca et al. –  U.S. Patent No. 9,918,191 -- Teaches a mobile geo-fence system 
Weston et al. – U.S. Publication No. 2019/0364381 – Teaches A dynamic geo-fence
Neystadt et al. – U.S. Publication No. 2012/0303827 – A system for providing access to resources based on location
Allard et al. – U.S. Publication No. 2005/0182661 – A method for permitting controlled access to medical information
Prey software secures mobile device fleets for 21 new hospital and health care customers: Health care industry turns to prey anti-theft to lock down mobile devices; geofencing control zones empower location-aware device security. (2018, Feb 05). NASDAQ OMX's News Release Distribution Channel Retrieved from https://dialog.proquest.com/professional/docview/1993966417?accountid=131444
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626